[Cite as State v. Claren, 2020-Ohio-615.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                        C.A. No.       19AP0015

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
PAUL CLAREN                                          COURT OF COMMON PLEAS
                                                     COUNTY OF WAYNE, OHIO
        Appellant                                    CASE No.   2016 CRC-I 000289

                                  DECISION AND JOURNAL ENTRY

Dated: February 24, 2020



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, Paul Claren, appeals from his convictions in the Wayne

County Court of Common Pleas. This Court reverses.

                                                I.

        {¶2}     Claren had been a resident of his Orrville apartment for about five years when

B.G., the victim herein, moved into the complex. The apartment complex consisted of ground-

level units, split into groups of three adjoining units. Claren’s apartment was an end unit and

was situated directly across from the end unit that B.G. shared with his friend and his girlfriend.

A street servicing the complex bisected their apartments, and their front doors faced one another.

Each apartment had a small, partially fenced-in patio just outside its front door and a walkway

that led from the front door down to either parking spaces, the street for the complex, or a

common walkway.
                                                  2


          {¶3}   Claren frequently sat in a chair that he placed on his front stoop. His front stoop

consisted of a wide, concrete pad that led down to a larger concrete pad/landing that then led

down to a series of concrete steps. While relaxing outside, he watched his neighbors and his

observations soon led him to form a negative opinion about B.G. and B.G.’s friend. Likewise,

B.G. and his friend came to dislike Claren. An altercation between B.G. and a close friend of

Claren’s (hereinafter “Claren’s friend”) in July 2016 only served to fuel the growing animosity

between the two groups.

          {¶4}   On the morning of August 15, 2016, the police stopped B.G. based on a tip that he

was driving without a license. The traffic stop took place just outside his apartment and occurred

at a time when Claren was sitting on his front stoop. During the stop, Claren greeted the officer

and encouraged him to search B.G.’s apartment. The officer did not do so, but found a small

amount of marijuana in the vehicle and cited B.G. for possession.

          {¶5}   Later that same evening, Claren approached a different officer who had parked his

cruiser in a lot opposite the apartment complex. Claren approached the officer on foot and

indicated that he was having problems with his two “crazy” neighbors, both of whom were on

drugs. Specifically, he indicated that B.G. and his friend were upset and trying to start a fight

with him because they believed he had called the police about B.G. driving without a license.

Claren told the officer that he did not know what the “crazy bastards [were] going to do, but, [he]

[had] [his] Civil War .44 stoked up and ready to go inside [his] doorway in case [he] need[ed] it

* * *.” He also stated that he wanted to start documenting the situation with the police “in case

these f***ers come at me and I gotta kill ‘em.” After listening to Claren, the officer and a

second officer immediately spoke with B.G. and his friend and cautioned them to stay away from

Claren.
                                                3


       {¶6}     Over the next two days, Claren spoke to additional individuals about his

neighbors. The night of August 16th, he casually approached an officer who was on his lunch

break in a nearby park and mentioned that he was having problems “with the f***ing dopies

across from [him].”     He summarized his recent difficulties with B.G. and his friend and

ultimately indicated that he kept a revolver “stoked up” right inside his doorway in the event they

decided to attack him. He also referenced having a loaded firearm at the ready while speaking

with the mail carrier for his apartment complex the following night (August 17th).           After

describing his difficulties with his neighbors, Claren told the mail carrier that he had his gun

“ready for them in case they came over” and had turned off his air conditioning and opened his

window “so[] he could hear them coming.” That same evening, he also called the apartment

complex manager to report that he felt his neighbors were verbally threatening him. Although

the manager attempted to speak with Claren and B.G. in person the following morning, she was

unsuccessful.

       {¶7}     The evening of August 18th, Claren shot B.G. once in the chest after B.G. came

onto Claren’s property.    Several individuals witnessed at least portions of their encounter,

including B.G.’s friend and Claren’s friend, who was visiting him at the time. Accounts varied

as to who instigated the incident and how exactly it unfolded, but most of the eyewitnesses

agreed that Claren drew his gun while B.G. was still about ten feet away from him. Most of the

eyewitnesses also agreed that Claren told B.G. several times, at gun point, to leave the property.

It was Claren’s position that he was ultimately forced to shoot B.G. because B.G. ignored his

commands, came within arm’s reach, and attempted to grab his gun. Yet, others indicated that

B.G. had his arms raised and was daring Claren to shoot him when Claren fired his gun.

Immediately after being shot, B.G. collapsed backwards onto the large concrete pad/landing just
                                                 4


below the top concrete pad of Claren’s front stoop. He later succumbed to his injury at the

hospital.

       {¶8}    A grand jury indicted Claren on one count of aggravated murder, one count of

murder, one count of having a weapon under disability, two repeat violent offender

specifications, and two firearm specifications. Claren argued self-defense at trial, but, when it

came time to instruct the jury, the court refused to instruct them that self-defense was a defense

to aggravated murder. Further, while the court issued a self-defense instruction on the murder

count, it refused to include an instruction on the castle doctrine. The jury ultimately found

Claren guilty of aggravated murder, the firearm specification linked to that count, and having a

weapon under disability.     The court then found him guilty of the repeat violent offender

specification linked to his aggravated murder count. The court sentenced him to life without the

possibility of parole as well as a three-year consecutive term on his firearm specification.

       {¶9}    Claren appealed from his convictions, but this Court dismissed his first appeal for

lack of a final, appealable order. See State v. Claren, 9th Dist. Wayne No. 17AP0030, 2019-

Ohio-260. The trial court then issued another journal entry, dismissing the murder charge that

previously had been left unresolved.

       {¶10} Claren now appeals from his convictions and raises two assignments of error for

our review.

                                                 II.

                                       Assignment of Error I

       The failure of the trial court to instruct the jury on the affirmative defense of
       self-defense, including the “castle doctrine” pursuant to R.C. 2901.09
       constituted plain error and was an abuse of discretion all to the prejudice of
       [Claren].
                                                 5


       {¶11} In his first assignment of error, Claren argues that the trial court erred when it

refused to instruct the jury on self-defense (as to his aggravated murder count) and the castle

doctrine. Upon review, we sustain his assignment of error.

       {¶12} In general, “[t]his Court reviews a trial court’s decision to give or not give jury

instructions for an abuse of discretion under the particular facts and circumstances of the case.”

State v. Calise, 9th Dist. Summit No. 26027, 2012-Ohio-4797, ¶ 68. The abuse of discretion

standard implies that a trial court acted unreasonably, arbitrarily, or unconscionably. Blakemore

v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). When applying the standard, a reviewing court is

precluded from simply substituting its own judgment for that of the trial court. Pons v. Ohio

State Med. Bd., 66 Ohio St. 3d 619, 621 (1993). Yet, a trial court may be found to have abused

its discretion “where it fails to engage in a sound reasoning process.” State v. Pieronek, 9th Dist.

Wayne No. 18AP0031, 2019-Ohio-4305, ¶ 20.

       {¶13} If a defendant fails to preserve his objection to a trial court’s jury instructions, he

is limited to a claim of plain error. State v. Fry, 9th Dist. Medina No. 16CA0057-M, 2017-Ohio-

9077, ¶ 20. See also Crim.R. 52(B). “Notice of plain error * * * is to be taken with the utmost

caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice.”

State v. Long, 53 Ohio St. 2d 91 (1978), paragraph three of the syllabus. Plain error exists only

where there is a deviation from a legal rule, that is obvious, and that affected the defendant’s

substantial rights to the extent that it affected the outcome of the trial. State v. Barnes, 94 Ohio

St.3d 21, 27 (2002).

       {¶14} A self-defense instruction is warranted if a defendant “‘has introduced sufficient

evidence, which, if believed, would raise a question in the minds of reasonable [jurors]

concerning the existence of such issue.’” State v. Hatfield, 9th Dist. Summit No. 23716, 2008-
                                                  6


Ohio-2431, ¶ 8, quoting State v. Melchior, 56 Ohio St. 2d 15 (1978), paragraph one of the

syllabus.   Self-defense is an affirmative defense that a defendant must establish by a

preponderance of the evidence.1 State v. Gates, 9th Dist. Summit No. 24941, 2010-Ohio-2994, ¶

7; Former R.C. 2901.05(A). If a case involves deadly force, a defendant generally must prove

that

       “(1) [he] was not at fault in creating the violent situation, (2) [he] had a bona fide
       belief that [he] was in imminent danger of death or great bodily harm and that
       [his] only means of escape was the use of force, and (3) [he] did not violate any
       duty to retreat or avoid the danger.”

State v. Goff, 128 Ohio St. 3d 169, 2010-Ohio-6317, ¶ 36, quoting State v. Thomas, 77 Ohio St. 3d
323, 326 (1997); Former R.C. 2901.05. “Yet, a person has no duty to retreat from his own

home.” State v. Bushner, 9th Dist. Summit No. 26532, 2012-Ohio-5996, ¶ 14. Accord R.C.

2901.09(B). One “who, through no fault of [his] own, is assaulted in [his] home may stand [his]

ground, meet force with force, and if necessary, kill [his] assailant, without any duty to retreat.”

Thomas at 327. Moreover, a presumption of self-defense arises if an assailant “unlawfully and

without privilege to do so entered[] the residence * * * occupied by the person using the

defensive force.” Former R.C. 2901.05(B)(1).

       {¶15} Claren conceded that he shot B.G., but argued that he did so in self-defense.

There was testimony that, in the days leading up to the shooting, a series of events previously

described herein caused palpable tension between Claren, B.G., and B.G.’s friend. Claren

testified that, on the evening of the shooting, he was sitting in a chair on his front stoop alongside

his friend who had stopped to visit. As they chatted, B.G.’s friend emerged from the apartment




1
 We would note that Claren was prosecuted several years before the current version of R.C.
2901.05 went into effect. The statute currently employs a burden-shifting framework. See R.C.
2901.05(B)(1).
                                                7


he shared with B.G. and walked toward the dumpsters. B.G. emerged shortly thereafter and

started heading in the same direction. He then stopped, turned back to face Claren and Claren’s

friend, and accused them of talking about him. According to Claren, B.G. refused to believe

they had not been talking about him and became angry. Claren stated that B.G. began walking

toward them and threatening “to kick our asses and stuff like that.” B.G. then cut across Claren’s

grass and began walking up the path and steps leading to his front door.

       {¶16} It was Claren’s testimony that B.G. stopped on a step about ten feet away and

continued to issue threats. B.G. then pointed at Claren and Claren’s friend in turn and stated,

“I’m going to get you and then * * * I’m going to get you.” In response to that threat, Claren

reached back for a loaded revolver he had been keeping just inside his doorway, set it on his lap,

and told B.G. to get off his property. Claren testified that B.G. then yelled for his friend and

once again began to advance. He stopped within a few feet of Claren, threatened to fight him,

repeatedly told him to shoot, and removed his shirt as he continued to yell. Claren continued to

tell B.G. to leave, but B.G. ignored him and came within two to three feet of the chair where he

was seated. According to Claren, he was forced to shoot B.G. when B.G. attempted to grab his

gun. He testified that he felt he had to shoot B.G. because he believed B.G. meant to take his

gun and shoot him.

       {¶17} Claren’s friend also testified that B.G. was the one who initiated their

confrontation that evening. He testified that, after B.G. accused them of talking about him, he

walked onto Claren’s property while using inflammatory language.            He stated that B.G.

eventually said he was “going to kick both of [their] asses” and, in response, Claren produced a

gun, set it on his lap, and told B.G. to leave. Claren’s friend described how reactions to the gun

varied. He indicated that he was shocked by its appearance and remained quiet and still. B.G.’s
                                                8


friend, who had appeared at some point, yelled for a neighbor to call 911 and ran off shortly

thereafter. Yet, B.G. ignored Claren’s command to leave and continued to rant. Claren’s friend

testified that B.G. removed his shirt, asked Claren if he intended to shoot him, and told him to

shoot. He stated that Claren told B.G. several times to leave, but B.G. continued to stand there

and yell. He testified that B.G. came closer, until he was essentially face-to-face with Claren,

and reached out before Claren shot him.

       {¶18} B.G.’s friend testified that Claren and Claren’s friend initiated their confrontation

that evening. It was his testimony that the two yelled out and began “run[ning] their mouths” as

he and B.G. were walking across the parking lot. He acknowledged that, just three evenings

earlier, the police had cautioned him and B.G. to stay away from Claren. Nevertheless, he stated

that B.G. immediately went to confront the men. He testified that he stayed away until B.G.

yelled that Claren had a gun. At that point, he too ran over and stood nearby B.G. For the next

few minutes, everyone was yelling at one another and B.G. was telling Claren “to put the gun

down and fight like a man.” He confirmed that Claren told them, at gun point, that he wanted

them off his property, but they did not comply. B.G.’s friend grudgingly admitted that B.G. was

stubborn and, like him, a “hothead.” He testified that B.G. ultimately came within two to three

feet of Claren, but had his hands in the air before he got shot. Yet, he admitted that he did not

see the actual shooting because he was looking elsewhere when Claren pulled the trigger.

       Self-Defense & Aggravated Murder

       {¶19} At the close of the evidence, the court briefly discussed the jury instructions with

the parties. The court noted that, in the State’s proposed instructions, it had included self-

defense as a defense to the charge of having a weapon under disability. The following exchange

then occurred:
                                                9


       THE COURT: * * * I think the State had self-defense as a defense to weapon
       under disability, but, it’s not, so, it would just be as a defense to the murder
       charge.

       [DEFENSE COUNSEL]: Or to aggravated murder.

       THE COURT: Pardon?

       [DEFENSE COUNSEL]: Murder or aggravated murder.

       THE COURT: Well --

       [DEFENSE COUNSEL]: The self-defense.

       THE COURT: Aggravated murder, what’s your position on that, [prosecutor]?

       [PROSECUTOR]: * * * I don’t believe the self-defense is a defense to aggravated
       murder, the prior calculation and design, I believe it is a defense to Count 2, the
       regular murder charge, self-defense is an appropriate instruction there.

       THE COURT: Yeah, that would be my thinking * * *.

No further discussion about the self-defense instruction took place. The court later instructed the

jury on self-defense only with respect to Claren’s murder charge.

       {¶20} Claren did not object when the trial court refused to issue the jury a self-defense

instruction on his aggravated murder charge. Nor did he present the court with any law or

argument on that issue. He concedes that he is limited to a claim of plain error on appeal. As

such, in reviewing his argument, we must determine whether the trial court committed an

obvious error and, if so, whether “the evidence presented by [Claren], if believed by a properly

instructed jury, would [have] support[ed] an acquittal on the grounds of [self-defense].” State v.

Williford, 49 Ohio St. 3d 247, 252 (1990). See also State v. Baskerville, 9th Dist. Summit No.

28148, 2017-Ohio-4050, ¶ 48.

       {¶21} The only reason the trial court offered for refusing to include the self-defense

instruction herein was that it accepted the prosecutor’s position that the theories of self-defense

and prior calculation and design are inconsistent as a matter of law. Yet, “there are affirmative
                                                10


defenses which do not seek to negate any of the elements of the offense which the [S]tate is

required to prove. This is the nature of self-defense under Ohio law.” (Internal citation omitted.)

State v. Martin, 21 Ohio St. 3d 91, 94 (1986). “The elements of [aggravated murder] and the

existence of self-defense are separate issues * * *,” id., and self-defense has frequently been

raised as a defense to aggravated murder. See, e.g., State v. Cassano, 96 Ohio St. 3d 94, 2002-

Ohio-3751; State v. Taylor, 78 Ohio St. 3d 15 (1997); Martin, supra; State v. Jackson, 22 Ohio

St.3d 281 (1986). The trial court was therefore incorrect when it concluded, as a matter of law,

that self-defense is not a defense to a charge of aggravated murder with prior calculation and

design.

          {¶22} On appeal, the State asserts that the court’s legal error, if any, was harmless

because Claren was not entitled to any self-defense instruction. It argues that Claren set forth

insufficient evidence in support of his affirmative defense, so the court ought to have withheld

the instruction on both his aggravated murder and murder charges. Yet, in the court below, the

State specifically acknowledged that self-defense was “an appropriate instruction” on “the

regular murder charge.” There was no difference in the evidence Claren adduced to defend

against each of his murder charges. He set forth evidence that B.G. initiated the affray, B.G.

came onto his property without permission and ignored his commands to leave, B.G. came

within arm’s reach while threatening to harm him, B.G. reached for his gun, and he felt he had

no choice but to shoot B.G. Though other witnesses testified differently, a sufficiency analysis

does not concern itself with the weight, credibility, or believability of the evidence presented.

See State v. Johnson, 9th Dist. Lorain No. 13CA010496, 2015-Ohio-1689, ¶ 10-11. Claren only

had to set forth “sufficient evidence, which, if believed, would raise a question in the minds of

reasonable [jurors] concerning the existence of [his self-defense claim].’” Hatfield, 2008-Ohio-
                                                 11


2431, at ¶ 8, quoting Melchior, 56 Ohio St. 2d 15 at paragraph one of the syllabus. The record

supports the conclusion that he did so. Accordingly, Claren has demonstrated that the trial court

committed an obvious error in refusing to instruct the jury on self-defense for purposes of his

aggravated murder charge. The only remaining question is whether that error affected his

substantial rights to the extent that it was outcome determinative in nature. See Williford, 49
Ohio St. 3d at 252. Before addressing that question, we consider the court’s decision not to

instruct the jury on the castle doctrine.

        The Castle Doctrine

        {¶23} Claren also asserts that the trial court erred when it refused to instruct the jury that

he had no duty to retreat. He argues plain error based on his failure to formally object to the trial

court’s refusal to issue the instruction. See Crim.R. 30(A). Yet,

        [a] party does not [forfeit] his objections to the court’s charge by failing to
        formally object thereto (1) where the record affirmatively shows that a trial court
        has been fully apprised of the correct law governing a material issue in dispute,
        and (2) the requesting party has been unsuccessful in obtaining the inclusion of
        that law in the trial court’s charge to the jury.

State v. Wolons, 44 Ohio St. 3d 64 (1989), paragraph one of the syllabus. The record reflects that

Claren requested an instruction on the castle doctrine in his proposed jury instructions with a

memorandum in support of the instruction, argued for the inclusion of the instruction at the start

of trial, participated in an off-the-record side bar discussion about the instruction at the

conclusion of trial, and renewed his request for the instruction when the court finished

instructing the jury. Meanwhile, the State opposed the instruction and provided the court with

case law in support of its argument.         Though Claren was unsuccessful in obtaining the

instruction, the record affirmatively shows that the trial court was apprised of both his and the

State’s positions on the issue and the governing law. See id. Under these circumstances, we
                                                12


cannot conclude that Claren forfeited his argument by failing to formally object. See State v.

Gall, 9th Dist. Lorain No. 18CA011445, 2019-Ohio-4907, ¶ 20. We, therefore, review the

court’s decision not to issue a castle doctrine instruction for an abuse of discretion. See Calise,

2012-Ohio-4797, at ¶ 68.

       {¶24} If an unprovoked attack occurs in or about a person’s residence, the castle

doctrine obviates his duty to retreat before employing deadly force. See Thomas, 77 Ohio St. 3d

at 327. The doctrine recognizes “that one’s home is one’s castle and one has a right to protect it

and those within it from intrusion or attack.” Id. Further, to invoke the doctrine, a person need

not be within the confines of the four walls of his home. See, e.g., Williford, 49 Ohio St. 3d at

250 (victim shot on defendant’s porch); Jackson, 22 Ohio St. 3d at 284-285 (victim shot while

walking up porch stairs leading to defendant’s apartment). A person’s “residence” is defined as

a “building or conveyance of any kind that has a roof over it and that is designed to be occupied

by people lodging [there] at night, * * * includ[ing] but [] not limited to, an attached porch * *

*.” Former R.C. 2901.05(D)(2) and (D)(3).

       {¶25} The trial court offered an extremely limited rationale on the record for its refusal

to issue a castle doctrine instruction. It was the State’s position that Claren was not entitled to

the instruction because he was not sitting inside his house or on an attached porch when he shot

B.G. It was Claren’s position that the area where he was sitting was a part of his “residence” for

purposes of Former R.C. 2901.05(D)(2).          In rejecting Claren’s renewed request for the

instruction, the only statement the court made was that it was “of the opinion that the evidence

doesn’t support or the facts don’t show that the defendant was unlawfully entering the residence

and therefore, the Castle Doctrine does not apply.” Presumably, the trial court misspoke and

meant to say “the victim” rather than “the defendant.”
                                                13


       {¶26} Upon review, it is not clear from the record whether the trial court refused to issue

a castle doctrine instruction because (1) it believed the doctrine was applicable only if Claren

was attacked within the four walls of his residence, or (2) it concluded that the Claren’s front

stoop was not part of his “residence” under Former R.C. 2901.05(D)(2). Moreover, it appears

that the court may have conflated the castle doctrine with the statutory presumption of self-

defense that may arise in certain instances.         See Former R.C. 2901.05(B)(1) (rebuttable

presumption of self-defense arises if defendant used deadly force against a person who entered

his residence unlawfully and without privilege to do so). A victim’s legal status (i.e., whether he

was lawfully present) is only relevant to the statutory presumption of self-defense. State v.

Bushner, 9th Dist. Summit No. 26532, 2012-Ohio-5996, ¶ 16. The castle doctrine applies,

regardless of the victim’s legal status, if the defendant “was lawfully occupying the residence at

the time he used the deadly force.” Id.

       {¶27} It is undisputed that the affray herein occurred on property Claren was lawfully

occupying.   Thus, the only issue before the court was whether Claren set forth sufficient

evidence that the exact spot where the shooting occurred was part of his “residence.” See

Former R.C. 2901.05(D)(2). It appears from the record, however, that the court declined to issue

the instruction for other reasons. As such, we cannot conclude that it “engag[ed] in a sound

reasoning process.” Pieronek, 2019-Ohio-4305, at ¶ 20. Claren set forth evidence that he shot

B.G. from a chair on his front stoop. The stoop consisted of a concrete pad, just below a small

overhang, directly outside his front door. Indeed, Claren was so close to his front door that he

was able to reach back inside it from his seated position to grab the loaded revolver he had left

just inside. The Supreme Court has recognized the propriety of a castle doctrine instruction in

similar circumstances.   See Jackson, 22 Ohio St. 3d at 281-281 (castle doctrine instruction
                                                  14


“would have been appropriate,” id. at 285, where defendant shot victim to death “[a]s the victim

began to walk up the porch stairs toward the outside doorway of [the defendant’s] apartment,” id.

at 281). Given Claren’s location at the time of the shooting, the applicable case law, and the

misguided rationale the court employed in reaching its decision, we must conclude that the trial

court abused its discretion when it failed to instruct the jury on the castle doctrine.

       Nature of the Court’s Errors

       {¶28} Having determined that the trial court committed an obvious error and abused its

discretion by not instructing the jury on self-defense (as to aggravated murder) and the castle

doctrine, this Court now must decide whether those errors warrant reversal. See Williford, 49
Ohio St. 3d at 250-251. Under these facts and circumstances, we have no choice but to answer

that question in the affirmative. Claren’s entire defense was premised upon his having acted in

self-defense. He did not learn until the close of the evidence that the trial court would not permit

the jury to consider that defense on his most serious charge. Though the jury ultimately may

have rejected his defense, this Court “is not convinced beyond a reasonable doubt that, had the

jury been fully apprised of the law of self-defense, the verdict would have been the same.” State

v. Cuttiford, 93 Ohio App. 3d 546, 559 (9th Dist.1994). Claren “presented testimony which, if

believed by a properly instructed jury, would have supported an acquittal.” Williford at 251.

Indeed, if the affray occurred in the manner he described, he was entitled to a presumption that

he acted in self-defense. See Former R.C. 2901.05(B)(1). The record also reflects that, because

the court refused to issue a castle doctrine instruction, the State was able to emphasize Claren’s

failure to retreat. The prosecutor drew considerable attention to the fact that Claren did not walk

inside and lock his door when B.G. came onto his property.              Had the jury been properly

instructed on self-defense (as to aggravated murder) and on the castle doctrine, the result in this
                                                15


matter may well have been otherwise. See Williford at 253 (court’s error in not instructing on

affirmative defense, when combined with its failure to instruct on the castle doctrine, resulted in

plain error). See also Cuttiford at 559. Accordingly, Claren’s first assignment of error is

sustained, his aggravated murder conviction is vacated, and this matter is remanded for further

proceedings consistent with this opinion.

                                    Assignment of Error II

       [Claren] received ineffective assistance of counsel when trial counsel failed to
       object to the trial court’s decision to not instruct the jury on self-defense in
       violation of the Defendant’s rights under the Sixth and Fourteenth
       Amendments to the United States Constitution.

       {¶29} In his second assignment of error, Claren argues that he received ineffective

assistance of counsel because his attorney failed to object when the court refused to instruct the

jury on self-defense (as to his aggravated murder count) and the castle doctrine. Given this

Court’s resolution of Claren’s first assignment of error, his second assignment of error is moot,

and we decline to address it. See App.R. 12(A)(1)(c).

                                               III.

       {¶30} Claren’s first assignment of error is sustained. His second assignment of error is

moot, and we decline to address it. The judgment of the Wayne County Court of Common Pleas

is reversed, and the cause is remanded for further proceedings consistent with the foregoing

opinion.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.
                                                16


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

NORMAN R. “BING” MILLER, JR., Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.